Citation Nr: 0721259	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to service connection for esophageal cancer.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran was exposed to herbicides in Vietnam.

2.  The veteran's esophageal cancer manifested many years 
after service and is not medically related to his service.


CONCLUSION OF LAW

The veteran's esophageal cancer was not incurred or 
aggravated in his active duty service; nor may it be so 
presumed.  28 U.S.C.A. §§ 1101, 1110, 5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  As will be further discussed 
below, where no competent evidence exists establishing that 
the veteran suffered an event, injury or disease in service, 
a medical opinion need not be sought.  See 38 C.F.R.  § 
3.159(c)(4) (2006).  Accordingly, VA has satisfied its duty 
to notify and assist the veteran.

Service Connection

A service-connected disability is one that was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2006).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

There are three possible avenues for establishing service 
connection in this case -presumptive service connection under 
the provisions applicable to veterans exposed to certain 
herbicide agents, presumptive service connection for chronic 
diseases, and direct service connection.  Each will be 
discussed in turn below. 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Here, the veteran's personnel records confirm that he served 
in Vietnam between June 1966 and June 1968.  Therefore, he is 
presumed to have been exposed to herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  The disease entity in this 
case, however, is esophageal cancer, which is not listed as a 
presumptive disease in the regulation.  

In June 2007, the Secretary specifically determined that 
esophageal cancer is not related to herbicide exposure.  In 
particular, the Secretary found that "[t]aking account of 
the available evidence and NAS' analysis, ... the credible 
evidence against an association between herbicide exposure 
and gastrointestinal tract tumors outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist."  72 Fed. Reg. 32,395 
(June 12, 2007).  As such, the veteran's esophageal cancer is 
not subject to the presumption for diseases associated with 
herbicide exposure; therefore, the veteran does not qualify 
for compensation under this provision.    

A presumption also exists for certain chronic diseases that 
become manifest to a compensable degree within one year 
following active service.  38 C.F.R. §§ 3.307, 3.309 (2006).  
Malignant tumors do qualify as one of the enumerated chronic 
diseases.  38 C.F.R. § 3.307(a)(3) (2006); 38 C.F.R. § 
3.309(a) (2006).  However, the first diagnosis of the 
veteran's esophageal cancer was in 2004, more than thirty 
years after his separation, and therefore was not manifest to 
a degree of ten percent or more within one year from his date 
of separation from service.  Accordingly, the veteran does 
not qualify for compensation under these provisions. 

Although service connection may also be established with 
proof of direct causation, the Board finds that it is not 
warranted in this case.  While the veteran has not 
specifically alleged that his esophageal cancer was directly 
related to his service, it is noted that his service medical 
records are negative for diagnosis or treatment of esophageal 
cancer or associated symptoms, to include his June 1968 
separation examination.  Although records of the initial 
diagnosis were not available, later medical records from VAMC 
in Shreveport, Louisiana reference and confirm this diagnosis 
as occurring in April 2004, post-dating service by more than 
thirty years.  See VAMC treatment records, April 2004 through 
May 2005.  The veteran does not contend otherwise.  

There is no competent medical evidence suggesting that the 
veteran's esophageal cancer was related to service.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
he possesses such medical knowledge.  

The Secretary's determination of no association was based on 
NAS reports and all other sound medical and scientific 
information and analysis, and accordingly constitutes a 
credible medical opinion.  It is highly unlikely to be 
overcome by any subsequent medical opinion.  The Board finds 
that there is sufficient competent medical evidence to decide 
the claim, and no further opinion need be sought.  See 
38 C.F.R. § 3.159(c)(4) (2006).  The preponderance of the 
evidence is found to be against the appellant's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection for the veteran's esophageal cancer is not 
warranted under a direct causation theory.


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for esophageal cancer is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


